PER CURIAM.
This is an appeal of an order requiring the appellant, the City of Miami, to reimburse the appellee, the claimant below, for offsets taken against his monthly pension benefits. Because appellee's injury took place prior to the July 1, 1973 repeal of section 440.09(4), Florida Statutes, this case is controlled by City of Miami v. Jones, 593 So.2d 544 (Fla. 1st DCA 1992). As we did in Jones, we reverse the offset reimbursement award and remand for further proceedings. Appellee’s motion for attorney's fees is denied.
REVERSED and REMANDED.
JOANOS, C.J., and ZEHMER and KAHN, JJ., concur.